On these appeals in a proceeding pursuant to article 78 of the CPLR to review a determination of the respondent Board of Standards and Appeals granting a variance to intervenor Acme Land Corp., this court made an order on April 2, 1973 (1) remanding the case to Special Term for the making of findings as to certain issues and (2) directing that the appeal he held in abeyance in the interim (Matteo- of Neubouo-g v. Glass, 41 A D 2d 833). Special Term has since made an order dated September 12, 1973, containing the findings. The appeals are as follows: (1) Said intervenor appeals, as limited by its notice of appeal and its brief, from so much of an order of the 'Supreme Court, Richmond County, dated May 4, 1972, as annulled the determination and awarded costs against said intervenor; and (2) certain parties who sought to intervene as petitioners, Frank Rieeiardi and others, cross-appeal from so much of the order as denied their motion to intervene. Order affirmed insofar as appealed from, without costs. In view of Special Term’s findings, which we confirm, this proceeding ivas timely brought and this court must now consider the merits. We have done so and we find Special Term’s determination annulling the variance to be completely persuasive. Hopkins, Acting P. J., Latham, Shapiro and Munder, JJ., concur.